Citation Nr: 0801192	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to hypertension.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 until July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension was incurred in active 
military service.  

2.  The veteran's erectile dysfunction is due to his 
hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for erectile dysfunction, as secondary to the veteran's 
hypertension, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hypertension and erectile dysfunction.  These are complete 
grants of the benefits sought on appeal.  Thus, a discussion 
of VA's duties to notify and assist is unnecessary.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Hypertension

The veteran essentially contends that he developed 
hypertension during service.  

The veteran's August 1964 enlistment examination found the 
veteran to have an elevated blood pressure of 182/90.  The 
veteran's service medical records indicate that the veteran's 
blood pressure was elevated at various times during his 
military career, including in November 1965 and on his July 
1968 separation examination. 

The veteran's private medical records from his private 
physician, Dr. M.J.M., found elevated blood pressure readings 
following service, including as early as August 1978 and 
treatment for high blood pressure was received by January 
1982.  

A VA examination was provided to the veteran in January 2005, 
which included a review of the veteran's claims file.  The 
examiner noted that the veteran had had an elevated blood 
pressure upon entry into service and some elevated blood 
pressure readings during service and at separation, but that 
he was not diagnosed with high blood pressure during service 
and was not treated for it until some time after service, in 
the years between 1980 to 1982.  The examiner determined that 
the veteran had hypertension; however, he also found that it 
would be speculative to determine whether the veteran's 
hypertension was aggravated by or had its onset during 
service.  

The veteran's private medical examiner, Dr. A.M.G., also 
rendered an opinion regarding the veteran's hypertension in 
an October 2007 report.  The examiner reviewed the veteran's 
claims file and pertinent medical records and found that the 
veteran's records revealed blood pressures in both pre-
hypertensive and hypertensive ranges during service.  The 
examiner found the elevated blood pressure reading found in 
service to be consistent with a diagnosis of hypertension 
that more likely than not indicated the onset of the 
veteran's hypertension or at least was a precursor to his 
hypertension.  

The evidence demonstrates that the veteran is currently 
diagnosed with hypertension.  Although the January 2005 VA 
examiner found linking the veteran's hypertension to service 
would be speculative, Dr. A.M.G. found that the elevated 
blood pressure readings during service more likely than not 
were indicative of his current hypertension.  

Dr. A.M.G. found a nexus between the veteran's service and 
his hypertension.  As the evidence of record is at least in 
equipoise, the benefit of the doubt rule applies. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim for 
service connection for hypertension is granted.  

Erectile Dysfunction

The veteran essentially contends that his erectile 
dysfunction was caused by his hypertension.  

In his January 2005 VA examination, the veteran indicated 
that he did not develop erectile dysfunction until around 
2001, as a side effect to his hypertension medications.  The 
examiner diagnosed the veteran with erectile dysfunction, 
with no known etiology at this time.  

In the October 2007 private medical report, Dr. A.M.G. noted 
that vascular disease, including high blood pressure, could 
cause erectile dysfunction.  Dr. A.M.G. found that is was 
more likely than not that both elevations of blood pressure 
and the veteran's pharmacologic treatment contributed to the 
development of erectile dysfunction.  

Dr. A.M.G.'s opinion supports the veteran's claim and as the 
evidence of record is at least in equipoise, the benefit of 
the doubt rule applies. Gilbert v. Derwinski, 1 Vet.App. 49, 
58 (1991). The veteran's claim for service connection for 
erectile dysfunction is granted.  


ORDER

Service connection for hypertension, claimed as high blood 
pressure, is granted.

Service connection for erectile dysfunction, as secondary to 
hypertension, is granted.

REMAND

The veteran has claimed that he has tinnitus due to his time 
in service.  Specifically, in his April 2005 VA Form 21-4138, 
the veteran stated that as a radio operator he was exposed to 
noises associated with rifle, artillery and grenade fire, 
which resulted in his current tinnitus.  As a lay person, he 
is competent to report the symptoms that were present in 
service and the continuation of those symptoms since service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
The veteran did not report tinnitus during service, and the 
only medical record regarding tinnitus is a report of it in 
July 1984 to his private physician Dr. M.J.M.  Thus, the 
Board concludes that on remand the veteran must be afforded 
an examination to determine the nature and etiology of his 
tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the onset and 
etiology of any tinnitus found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
tinnitus found to be present had its 
onset in or is related to service.  In 
doing so, the examiner should 
acknowledge the veteran's report of a 
continuity of symptoms since service.  
The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


